 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICKY VAN TRAN,                                   No. 2:17-cv-1925 JAM KJN P
12                       Petitioner,
13           v.                                         FINDINGS & RECOMMENDATIONS
14    DAVID BAUGHMAN,
15                       Respondent.
16

17   I. Introduction

18          Petitioner is a state prisoner, proceeding without counsel, with an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2011 conviction for two

20   counts of murder and one count of attempted murder, with related enhancements. Petitioner was

21   sentenced to life without the possibility of parole plus twenty years in state prison. Petitioner

22   asserts two claims concerning his constitutional right against self-incrimination and two claims

23   concerning the admission of certain evidence. After careful review of the record, this court

24   concludes that the petition should be denied.

25   II. Procedural History

26          On December 14, 2011, a jury found petitioner guilty of two counts of murder (Cal. Pen.

27   Code, § 187(a)), one count of attempted murder (Cal. Pen. Code, § 664/187(a)), three separate

28   enhancements as to each of the foregoing counts for personal use of a firearm (Cal. Pen. Code, §
                                                        1
 1   12022.5(a)/(1)); and the jury also found true an enhancement for multiple murder (Cal. Pen.

 2   Code, § 190.2(a)(3)). (1 CT 245-48.) On February 17, 2012, petitioner was sentenced to an

 3   indeterminate sentence of life without the possibility of parole on counts one and two, to be

 4   served consecutively, and to a consecutive determinate term totaling twenty years, in state prison.

 5   (2 CT 318-21.)

 6           Petitioner appealed the conviction to the California Court of Appeal, Third Appellate

 7   District. (LD 8; 2 CT 322.) The Court of Appeal affirmed the conviction on May 5, 2016. (LD

 8   11.1)

 9           Petitioner filed a petition for review in the California Supreme Court (LD 12), which was

10   denied on July 13, 2016 (LD 13).

11           Thereafter, petitioner filed the instant petition on September 15, 2017. (ECF No. 1.)

12   Respondent filed its answer on February 26, 2018 (ECF No. 12), and petitioner filed a reply on

13   May 9, 2018 (ECF No. 17).

14   III. Facts2

15           In its unpublished memorandum and opinion affirming petitioner’s judgment of

16   conviction on appeal, the California Court of Appeal for the Third Appellate District provided the

17   following factual summary:

18                  There was a shooting at Craven Club between 11:30 p.m. and
                    midnight on October 25, 1991. Quon Tran (aka Cujo) and Huy
19                  Nguyen (aka Joey) died of gunshot wounds.[] Long Nguyen was shot
                    in the leg or ankle. Police located a .38 or .357 caliber damaged bullet
20                  at the scene.
21                  Police interviewed witnesses to the shooting within hours or days of
                    the shooting. Tuan Phan (aka Bobby) and Hoang Nguyen (aka Spud)
22                  identified defendant as the shooter from a photographic lineup and
                    believed defendant was an Oriental Boys (O.B.) gang member.
23                  Bobby and Spud identified the suspect vehicle as a blue Oldsmobile.
                    Bobby saw defendant pull out a .38 or .357 revolver. Spud said the
24                  shooter's name was Ricky.
25   1
      Lodged Document 11 is incorrectly labeled “Opinion, filed in California Supreme Court, case
26   number. S235100.”
     2
27    The facts are taken from the opinion of the California Court of Appeal for the Third Appellate
     District in People v. Tran, No. C070706 (5/5/2016), a copy of which was lodged by respondent as
28   Lodged Document 7.
                                                      2
 1   Thoai Van Bui and his brother Tuan told police that they heard
     gunshots coming from a blue, two-door Oldsmobile. Tuan saw a
 2   hand go back inside the front window of the Oldsmobile. He reported
     that the front passenger of the Oldsmobile was a young Asian male
 3   with a long ponytail.

 4   Hang Nguyen (aka Jake) told police he saw defendant at Tudo Pool
     Hall (Tudo) on the night of the shooting. Tudo was between one to
 5   one and a half miles from Craven Club. Jake said defendant may have
     left Tudo with his brother before 10:00 or 10:30 p.m. and defendant's
 6   brother was driving a blue, two-door Oldsmobile. Jake told police
     defendant said he was going to Craven Club to “check out a party.”
 7   According to Jake, defendant said someone at the party tried to hit
     defendant, and defendant left the party and returned to the pool hall.
 8   Jake said he did not see defendant with a gun on the night of the
     shooting, but defendant told Jake the day before the shooting that
 9   defendant had a .38.

10   Police determined that defendant's mother owned a 1983 Oldsmobile
     Cutlass. The car was freshly painted a dark color when a Livermore
11   police officer stopped it 10 days after the Craven Club shooting.

12   A warrant issued for defendant's arrest. A nationwide manhunt
     ensued but law enforcement officials could not locate defendant.
13
     Almost two decades later, on January 20, 2010, defendant was
14   arrested in Cheltenham, Pennsylvania. Defendant told police his
     name was Thieu Tran. Thieu is defendant's younger brother. Law
15   enforcement officials later determined defendant's true identity using
     his fingerprints.
16
     Bobby testified at defendant's trial. He was at Craven Club with
17   Spud, Long, and Cujo on October 25, 1991. According to Bobby,
     Long, Spud, and Bobby were members or associates of the Nip Boys
18   gang. The Nip Boys and the O.B. were rival Asian gangs.

19   Bobby recalled that a group of people including Long, Cujo, Bobby,
     and Spud went outside Craven Club at about 10:30 p.m. Bobby
20   noticed a light blue or grey, two-door Oldsmobile Cutlass
     approaching slowly, with the headlights off. Bobby saw defendant in
21   the Oldsmobile when the car was about 10 feet from Bobby. Bobby
     knew defendant.[] Defendant wore his long hair in a ponytail. Bobby
22   turned to Spud and said “is O.B.s” because Spud had a fight with
     defendant the prior week. Bobby saw defendant lean out the
23   passenger's side window of the Oldsmobile and point a .38 or .357
     revolver. Bobby heard four or more loud gunshots and yelled
24   defendant's first name after the gunshots were fired. Phat Duc Lam
     (aka Patrick) and Man Tran (Cujo's brother) testified that they heard
25   Bobby call out defendant's name after the shooting. Bobby told the
     jury he had no doubt defendant was the shooter.
26
     Spud's trial testimony was generally consistent with that of Bobby.
27   Spud said he was outside Craven Club with Bobby when he saw two
     cars drive by slowly. The first car was dark in color and could have
28   been a two-door Oldsmobile. The second car was white in color.
                                        3
 1   Spud saw the person in the front passenger seat of the dark colored
     car pull out a gun and shoot. The shooter had long hair which was
 2   tied back. Spud recognized the shooter because he had seen that
     person on a couple of prior occasions.
 3
     Tuan Bui told the jury he saw a hand going back into the front
 4   passenger side of a light colored Oldsmobile after he heard gunshots.
     He said the front passenger of the Oldsmobile had a ponytail.
 5
     Jake testified he and defendant were O.B. gang members. Jake said
 6   he rode in a light blue Oldsmobile Cutlass that belonged to
     defendant's family with defendant's brother Thieu on the night of the
 7   shooting. They went to Tudo where Jake saw defendant playing an
     arcade game. Defendant told Jake he was going to Craven Club to
 8   “check something out.” Jake saw defendant again at the pool hall at
     about 9:15 or 9:30 p.m. Defendant told Jake he had been at Craven
 9   Club and someone tried to hit him. Defendant left Tudo at about
     10:00 or 10:30 p.m. and Thieu might have left with defendant.
10   Contrary to his statement to police, Jake testified that he had never
     seen defendant with a gun. However, Jake said defendant told him,
11   sometime before the shooting, that defendant had a .38 caliber gun
     and kept it in the car.
12
     Defendant testified at his trial, stating he did not remember what he
13   did on October 25, 1991. But he went to Craven Club sometime in
     late October 1991 to look for his younger brother because his
14   younger brother took their mother's car without permission.
     Defendant got a ride to Craven Club from someone whose identity
15   he could not recall at the trial.

16   Defendant saw people, including Bobby, standing outside Craven
     Club. He knew Bobby and Spud were Nip Boys gang members.
17   Someone defendant associated with Bobby said to defendant, “what
     the hell are you looking at” or something to that effect. Defendant
18   returned to Tudo at 8:00 or 8:30 p.m. and took his brother home.
     Defendant denied shooting anyone.
19
     Defendant heard about the shooting at Craven Club and learned that
20   the police were looking for him in relation to the shooting. He was
     scared because he had heard the police tortured people to get false
21   confessions. He thought no one would believe him because he was a
     gangster. As a result, he fled Sacramento in his mother's car. He gave
22   police a false name when they pulled him over in Livermore on
     November 4, 1991, because he knew he was wanted for murder. He
23   fled California and lived in Philadelphia under a false name until his
     arrest in January 2010. Defendant admitted he gave police his
24   brother's name when he was arrested in 2010.

25   Defendant denied telling Jake he had a .38 caliber gun and said he
     did not have a ponytail in October 1991.
26
     Defendant asserted the defense of mistaken identity. His trial counsel
27   theorized that the shots could have come from either car described
     by the witnesses. Defense counsel noted that witnesses saw flashes
28   coming from a white car and Thang Bui, a Nip Boys gang member,
                                        4
 1                    was in the white car. He said there was another Nip Boys gang
                      member in the blue car. Defense counsel argued the shooters saw
 2                    their fellow Nip Boys gang member Long under attack outside
                      Craven Club and started shooting.
 3

 4   (People v. Tran, LD 11 at 2-6, fns. omitted.)

 5   IV. Standards for a Writ of Habeas Corpus

 6          An application for a writ of habeas corpus by a person in custody under a judgment of a

 7   state court can be granted only for violations of the Constitution or laws of the United States. 28

 8   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

 9   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

10   U.S. 62, 67-68 (1991).

11          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

12   corpus relief:

13                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
14                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim -
15
                         (1) resulted in a decision that was contrary to, or involved an
16                    unreasonable application of, clearly established Federal law, as
                      determined by the Supreme Court of the United States; or
17
                         (2) resulted in a decision that was based on an unreasonable
18                    determination of the facts in light of the evidence presented in the
                      State court proceeding.
19

20   28 U.S.C. § 2254(d).

21          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

22   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

23   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct.

24   38, 44-45 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v.

25   Taylor, 529 U.S. 362, 412 (2000)). Circuit court precedent “may be persuasive in determining

26   what law is clearly established and whether a state court applied that law unreasonably.” Stanley,

27   633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th Cir. 2010)). However, circuit

28   precedent may not be “used to refine or sharpen a general principle of Supreme Court
                                                         5
 1   jurisprudence into a specific legal rule that th[e] [Supreme] Court has not announced.” Marshall

 2   v. Rodgers, 569 U.S. 58, 63 (2013) (citing Parker v. Matthews, 132 S. Ct. 2148, 2155 (2012) (per

 3   curiam)). Nor may it be used to “determine whether a particular rule of law is so widely accepted

 4   among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be accepted as

 5   correct. Id. Further, where courts of appeals have diverged in their treatment of an issue, it

 6   cannot be said that there is “clearly established Federal law” governing that issue. Carey v.

 7   Musladin, 549 U.S. 70, 77 (2006).

 8          A state court decision is “contrary to” clearly established federal law if it applies a rule

 9   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

10   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).

11   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the

12   writ if the state court identifies the correct governing legal principle from the Supreme Court’s

13   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. 3 Lockyer v.

14   Andrade, 538 U.S. 63, 75 (2003); Williams v. Taylor, 529 U.S. at 413; Chia v. Cambra, 360 F.3d

15   997, 1002 (9th Cir. 2004). In this regard, a federal habeas court “may not issue the writ simply

16   because that court concludes in its independent judgment that the relevant state-court decision

17   applied clearly established federal law erroneously or incorrectly. Rather, that application must

18   also be unreasonable.” Williams v. Taylor, 529 U.S. at 411. See also Schriro v. Landrigan, 550

19   U.S. 465, 473 (2007); Lockyer, 538 U.S. at 75 (it is “not enough that a federal habeas court, in its

20   ‘independent review of the legal question,’ is left with a ‘“firm conviction”’ that the state court
21   was ‘“erroneous”’”). “A state court’s determination that a claim lacks merit precludes federal

22   habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

23   decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

24   U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal

25   court, a state prisoner must show that the state court’s ruling on the claim being presented in

26   3
       Under § 2254(d)(2), a state court decision based on a factual determination is not to be
27   overturned on factual grounds unless it is “objectively unreasonable in light of the evidence
     presented in the state court proceeding.” Stanley, 633 F.3d at 859 (quoting Davis v. Woodford,
28   384 F.3d 628, 638 (9th Cir. 2004)).
                                                        6
 1   federal court was so lacking in justification that there was an error well understood and

 2   comprehended in existing law beyond any possibility for fair-minded disagreement.” Richter,

 3   562 U.S. at 103.

 4          If the state court’s decision does not meet the criteria set forth in § 2254(d), a reviewing

 5   court must conduct a de novo review of a habeas petitioner’s claims. Delgadillo v. Woodford,

 6   527 F.3d 919, 925 (9th Cir. 2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008)

 7   (en banc) (“[I]t is now clear both that we may not grant habeas relief simply because of

 8   § 2254(d)(1) error and that, if there is such error, we must decide the habeas petition by

 9   considering de novo the constitutional issues raised.”).

10          The court looks to the last reasoned state court decision as the basis for the state court

11   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

12   If the last reasoned state court decision adopts or substantially incorporates the reasoning from a

13   previous state court decision, this court may consider both decisions to ascertain the reasoning of

14   the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en banc). “When a

15   federal claim has been presented to a state court and the state court has denied relief, it may be

16   presumed that the state court adjudicated the claim on the merits in the absence of any indication

17   or state-law procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption

18   may be overcome by a showing “there is reason to think some other explanation for the state

19   court’s decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803

20   (1991)). Similarly, when a state court decision on petitioner’s claims rejects some claims but
21   does not expressly address a federal claim, a federal habeas court must presume, subject to

22   rebuttal, that the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289,

23   298 (2013) (citing Richter, 562 U.S. at 98). If a state court fails to adjudicate a component of the

24   petitioner’s federal claim, the component is reviewed de novo in federal court. Wiggins v. Smith,

25   539 U.S. 510, 534 (2003).

26          Where the state court reaches a decision on the merits but provides no reasoning to
27   support its conclusion, a federal habeas court independently reviews the record to determine

28   whether habeas corpus relief is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v.
                                                        7
 1   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent review of the record is not de novo

 2   review of the constitutional issue, but rather, the only method by which we can determine whether

 3   a silent state court decision is objectively unreasonable.” Himes, 336 F.3d at 853. Where no

 4   reasoned decision is available, the habeas petitioner still has the burden of “showing there was no

 5   reasonable basis for the state court to deny relief.” Richter, 562 U.S. at 98.

 6          A summary denial is presumed to be a denial on the merits of the petitioner’s claims.

 7   Stancle v. Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). While the federal court cannot analyze

 8   just what the state court did when it issued a summary denial, the federal court must review the

 9   state court record to determine whether there was any “reasonable basis for the state court to deny

10   relief.” Richter, 562 U.S. at 98. This court “must determine what arguments or theories . . . could

11   have supported the state court’s decision; and then it must ask whether it is possible fairminded

12   jurists could disagree that those arguments or theories are inconsistent with the holding in a prior

13   decision of [the Supreme] Court.” Id. at 101. The petitioner bears “the burden to demonstrate

14   that ‘there was no reasonable basis for the state court to deny relief.’” Walker v. Martel, 709 F.3d

15   925, 939 (9th Cir. 2013) (quoting Richter, 562 U.S. at 98).

16          When it is clear, however, that a state court has not reached the merits of a petitioner’s

17   claim, the deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal

18   habeas court must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462

19   F.3d 1099, 1109 (9th Cir. 2006).

20   V. Petitioner’s Claims
21          A. Doyle Error

22          Petitioner claims that the trial court committed prejudicial error and violated his privilege

23   against self-incrimination when it permitted the prosecutor to question him about his post-arrest

24   silence. (ECF No. 1 at 7-8 [ground one]; ECF No. 17 at 13-18.) Relatedly, petitioner contends he

25   made a sufficient showing that he received Miranda warnings before exercising his right to

26   remain silent. (ECF No. 1 at 12-13 [ground three]; see also ECF No. 17 at 13-18.) Respondent
27   contends the state court’s determination is reasonable, thus barring relief in these proceedings.

28   (ECF No. 12 at 18-26.)
                                                        8
 1          The last reasoned rejection of petitioner’s Doyle-error claims is the decision of the

 2   California Court of Appeal for the Third Appellate District on petitioner’s direct appeal. The

 3   state court addressed this claim as follows:

 4                  Defendant argues the trial court violated his rights to due process and
                    against self-incrimination when it permitted the prosecutor to
 5
                    question him about his refusal to discuss his case with his friend Jake
 6                  during a jailhouse visit. Defendant says he invoked his right against
                    self-incrimination when he told Jake he did not want to talk about his
 7                  case. According to defendant, the prosecutor committed Doyle error
                    by asking defendant why he would not discuss his case with Jake if
 8                  he was innocent. Defendant says reversal is required under Chapman
 9                  v. California (1967) 386 U.S. 18 [17 L.Ed.2d 705].

10                  The prosecutor asked defendant during cross-examination whether
                    he had contact with Jake before his 2010 arrest. The question
11                  followed a series of questions about whether defendant ever talked
                    to his brother Thieu and his wife Daisy about what happened in 1991.
12                  Defendant replied that he might have had contact with Jake before
                    his arrest. Defendant testified that Jake visited him in jail in 2010
13
                    when the prosecutor asked when defendant last spoke with Jake.
14                  Defendant could not remember what he and Jake talked about during
                    the jailhouse visit. The prosecutor then asked whether there was any
15                  reason defendant did not want to talk openly with Jake about the case.
                    Defendant answered that he knew he could not discuss his case
16                  because everything was being recorded. The prosecutor followed up,
                    “Why do you care if you discuss the case if the phone call is
17
                    recorded? Why does it matter?” Defense counsel objected to the
18                  questions and asked to approach the bench. An unreported
                    conference between counsel and the trial judge followed. The
19                  prosecutor then continued asking questions about the jailhouse visit.
                    The prosecutor asked why defendant was reluctant to talk openly
20                  with Jake about what happened in 1991. Defendant responded that
21                  he knew he was not supposed to say anything over the phone.
                    Defendant responded “I don't know” when the prosecutor asked if
22                  defendant was concerned about talking with Jake about what
                    happened in 1991.
23
                    The Attorney General argues defendant forfeited his claim of Doyle
24                  error by failing to object in the trial court. Failure to object at the trial
                    can result in forfeiture. (People v. Hughes (2002) 27 Cal.4th 287,
25
                    332.) Here, however, the record shows defendant's trial counsel
26                  objected to the prosecutor's question about why defendant would not
                    discuss his case with Jake. Although the record does not show the
27                  basis for counsel's objection and we cannot confirm it was based on
                    Doyle, we will assume defendant preserved his claim of Doyle error
28
                                                          9
 1   for review and consider the merits of the claim. (People v. Champion
     (1995) 9 Cal.4th 879, 908, fn. 6.)
 2
     “‘In Doyle, the United States Supreme Court held that it was a
 3
     violation of due process and fundamental fairness to use a
 4   defendant's postarrest silence following Miranda warnings to
     impeach the defendant's trial testimony. [Citation.]’” (People v.
 5   Hajek and Vo (2014) 58 Cal.4th 1144, 1212.) The Attorney General
     points out that nothing in the record shows defendant received
 6   Miranda warnings or invoked his right to remain silent. We agree
     there is no evidence in the record that defendant was advised of his
 7
     Miranda rights.[] Doyle is not implicated by the use of pre-Miranda
 8   silence. (Fletcher v. Weir (1982) 455 U.S. 603, 607 [71 L.Ed.2d 490,
     494]; Jenkins v. Anderson (1980) 447 U.S. 231, 238–239 [65 L.Ed.2d
 9   86, 95–96].)
10   But even assuming that the prosecutor's inquiry about defendant's
     silence violated Doyle, we conclude beyond a reasonable doubt that
11
     any such Doyle error did not contribute to the verdict. “‘“When
12   deciding whether a prosecutor's reference to a defendant's post-arrest
     silence was prejudicial, this court will consider the extent of
13   comments made by the witness, whether an inference of guilt from
     silence was stressed to the jury, and the extent of other evidence
14   suggesting defendant's guilt.” [Citation.]’” (People v. Hollinquest
     (2010) 190 Cal.App.4th 1534, 1559 (Hollinquest).) We will not
15
     reverse the judgment for Doyle error if we conclude, based on the
16   record as a whole and beyond a reasonable doubt, that the Doyle error
     was harmless. (Id. at p. 1558; People v. Galloway (1979) 100
17   Cal.App.3d 551, 559–560 (Galloway).)
18   Defendant's testimony about his jailhouse conversation with Jake
     was brief, taking up about five pages of over 100 pages of defendant's
19   trial testimony in the reporter's transcript. Moreover, the prosecutor
20   did not mention defendant's testimony about his jailhouse
     conversation with Jake during his closing and rebuttal statements to
21   the jury. Unlike the prosecutors in Hollinquest and Galloway, the
     prosecutor in this case did not argue to the jury that defendant's
22   silence evinced a consciousness of guilt. (Hollinquest, supra, 190
     Cal.App.4th at p. 1558; Galloway, supra, 100 Cal.App.3d at p. 560.)
23

24   In addition, the evidence of defendant's guilt is strong. Bobby yelled
     out defendant's name right after the shooting. Bobby knew
25   defendant. Man Tran and Patrick heard Bobby call out defendant's
     name. Man told a police officer who responded to the scene that
26   Bobby saw the shooter. Bobby's spontaneous and immediate
     identification of the shooter is compelling evidence.
27
     Bobby and Spud focused their attention on the car within which they
28
                                       10
 1   saw the shooter. Spud told police he was standing next to Bobby,
     Bobby asked Spud if Spud knew the person in an approaching car,
 2   and Spud recognized that person as defendant. Bobby told police he
 3   and Spud recognized the front-seat passenger as an O.B. gang
     member. Bobby's trial testimony was consistent with his and Spud's
 4   reports to police in October 1991. Bobby testified that he saw
     defendant in the Oldsmobile. He knew defendant was an O.B. gang
 5   member. And he told Spud “is O.B.s” as a warning because he knew
     Spud, a member of the rival Nip Boys gang, had a fight with
 6   defendant the prior week. On the other hand, there is no evidentiary
 7   support for the defense theory that a Nip Boys gang member in the
     blue Oldsmobile shot at the crowd because he saw his fellow Nip
 8   Boys gang member Long in a fight.

 9   Bobby and Spud told police the shooter's name was Ricky. Although
     Bobby did not initially tell police that he recognized the shooter
10   because he was worried about being labeled a snitch, Bobby
11   identified defendant as the shooter within a few days after the
     shooting. Spud also identified defendant as the shooter in October
12   1991. Bobby told the jury he had no doubt defendant was the shooter.

13   Bobby reported seeing defendant pull out a .38 or .357 caliber
     revolver. Police located a .38 or .357 damaged bullet at the scene of
14   the shooting. And defendant told Jake he had a .38 caliber gun.
15   Defendant's family owned a light blue Oldsmobile Cutlass which
16   matched the description of the suspect vehicle provided by multiple
     eyewitnesses. Bobby told police the shooter was in a light blue or
17   grey Oldsmobile Cutlass. Spud said the shooter was in a blue
     Oldsmobile or Buick Regal. Thoai reported that he saw a dark blue
18   Oldsmobile or Monte Carlo driving around in the parking lot before
     the shooting, and he heard gunshots coming from that car. Tuan told
19   police he heard gunshots coming from the front of a light blue
20   Oldsmobile and saw a hand go back inside the front window of the
     Oldsmobile after the shooting. Tuan also reported that the front
21   passenger of the Oldsmobile had a long ponytail, which matched the
     description of defendant's 1991 hairstyle given by Jake and Detective
22   Fong. Bobby, Spud, Tuan, and Thoai also saw a white car driving in
     the parking lot, but they did not connect the shooting with the white
23
     car.
24
     Some witnesses associated the gunshots with a white car. Luong
25   Dinh and Thang Bui were in a white Celica which was behind a blue
     car that had stopped in front of Craven Club before the shooting. But
26   no one identified Luong or Thang as a shooter.
27   The trial court instructed the jury to decide what evidence, if any, to
     believe if it determined there was a conflict in the evidence. The trial
28
                                        11
 1                  court also described factors the jury could consider in evaluating a
                    witness's testimony, including how well the witness could see during
 2                  the incident. It is clear the jury credited the testimony which
 3                  associated the gunshots with the blue car.

 4                  There was also evidence from which the jury could find that the
                    shooting was gang motivated. Defendant admitted he was an O.B.
 5                  gang member and that Bobby and Spud were members of the rival
                    Nip Boys gang. Defendant testified he saw Bobby outside Craven
 6                  Club in late October when he went to the club to look for Thieu; he
                    said someone associated with Bobby challenged defendant. Bobby
 7
                    testified that Spud had a fight with defendant the week before the
 8                  Craven Club shooting. Detective Fong testified there was a shooting
                    at Tudo, an O.B. hangout, some months before the Craven Club
 9                  shooting, and there had been incidents involving O.B. and Nip Boys
                    gang members at Craven Club prior to the October 25, 1991
10                  shooting. The gang evidence supported the jury's finding that
11                  defendant was the shooter.

12                  Further, there was undisputed evidence of consciousness of guilt
                    apart from defendant's silence during the jailhouse conversation with
13                  Jake. Defendant fled in the Oldsmobile after he learned he was
                    wanted for the Craven Club shooting. The Oldsmobile had been
14                  freshly painted in a different color. Defendant gave police a false
                    name when police stopped him in Livermore, and again when he was
15
                    apprehended in Pennsylvania. He changed his name and evaded
16                  police capture for about 18 years.

17                  On this record, we do not agree with defendant's claim that the
                    prosecutor “tipped the balance” on the question of defendant's guilt
18                  by questioning him about his refusal to discuss his case openly with
                    Jake. The evidence of defendant's silence during the jailhouse
19                  conversation with Jake did not fill an evidentiary gap in the
20                  prosecution's case or touch a “‘live nerve in the ... defense.’”
                    (Galloway, supra, 100 Cal.App.3d at p. 560.) Considering all of the
21                  evidence and the closing remarks by counsel and assuming that the
                    prosecutor committed Doyle error, any such error was harmless.
22

23   (People v. Tran, LD 11 at 6-11, fn. omitted.)
24                  Relevant Legal Standards
25          A suspect has a constitutional right not to speak to police after he is arrested and given his
26   Miranda warnings. Miranda v. Arizona, 384 U.S. 436, 479 (1966). As a consequence of that
27   right, prosecutors are prohibited from commenting on a defendant's post-Miranda silence. Doyle
28
                                                       12
 1   v. Ohio, 426 U.S. 610, 618-19 (1976); United States v. Lopez, 500 F.3d 840, 844 (9th Cir. 2007)

 2   (prosecutor's comment on defendant's post-Miranda silence violates Doyle). The rationale for

 3   this rule “rests on the fundamental unfairness of implicitly assuring a suspect that his silence will

 4   not be used against him and then using his silence to impeach an explanation subsequently

 5   offered at trial.” Wainwright v. Greenfield, 474 U.S. 284, 291 (1986) (citation and internal

 6   quotation marks omitted) (holding that prosecution may not use defendant's silence during case-

 7   in-chief); see also Hurd v. Terhune, 619 F.3d 1080, 1086 (9th Cir. 2010) (a “criminal defendant's

 8   reliance on his right to remain silent may not be used against him in any way at trial, including for

 9   impeachment”). Generally speaking, however, prosecutors are allowed to comment on a

10   defendant's pre-arrest silence. Jenkins v. Anderson, 447 U.S. 231, 240-41 (1980); United States

11   v. Oplinger, 150 F.3d 1061, 1067 (9th Cir. 1998) (“[N]either due process, fundamental fairness,

12   nor any more explicit right contained in the Constitution is violated by the admission of the

13   silence of a person, not in custody or under indictment, in the face of accusations of criminal

14   behavior”) (internal quotation marks and citation omitted), overruled on other grounds, United

15   States v. Contreras, 593 F.3d 1135 (9th Cir. 2010) (en banc).

16          Doyle error does not entitle a petitioner to habeas relief unless it “‘had [a] substantial and

17   injurious effect or influence in determining the jury's verdict.’” Brecht v. Abrahamson, 507 U.S.

18   619, 622 (1993) (quoting Kotteakos v. United States, 328 U.S. 750, 766 (1946)); cf. Greer v.

19   Miller, 483 U.S. 756, 768-69 (1987) (Stevens, J., concurring) (explaining the different standard

20   applied to a Doyle error on direct review to that applied on habeas review). When determining
21   whether a Doyle violation constitutes harmless error, this court considers three factors: “[1] the

22   extent of comments made by the witness, [2] whether an inference of guilt from silence was

23   stressed to the jury, and [3] the extent of other evidence suggesting defendant's guilt.” United

24   States v. Velarde–Gomez, 269 F.3d 1023, 1034 (9th Cir. 2001) (en banc) (quoting United States

25   v. Newman, 943 F.2d 1155, 1158 (9th Cir. 1991)).

26   ////
27   ////

28   ////
                                                       13
 1          Analysis

 2   Here, during cross-examination of petitioner at trial, the following exchange occurred:

 3          [PROSECUTOR]: Can you describe for the jury when the last time
            was that you spoke with Jake?
 4
            [PETITIONER]: I can’t remember. I think he came and visited me
 5          when I got locked up.
 6          Q. After you got locked up in 2010 in Sacramento, California?
 7          A. Yes.
 8          Q. When you say he came and visited you, where were you? You
            were in jail. Right?
 9
            A. Yes.
10
            Q. And he came and had a conversation with you there. Right?
11
            A. Yes.
12
            Q. Who did he come with?
13
            ……………………………………………………………………….
14
            Q. We are not talking about in 1991. We are talking about 2010.
15          Right?
16          A. Yes.
17          Q. Almost two years ago. Right?
18          A. Yes.
19          Q. You don’t recall what you talked with him about when he came
            and visited you?
20
            A. No.
21
            Q. Did you talk with him about the case?
22
            A. I don’t recall what I said.
23
            Q. You don’t recall if you talked with him about the case?
24
            A. I don’t. It’s been two years ago. I can’t remember what I said. I
25          don’t remember what I talked about to him.
26          Q. Is there some reason that you didn’t want to talk to him about the
            case?
27
            A. I don’t know.
28
                                              14
 1   Q. Well, you are the only one who can answer this question.

 2   A. What’s the question, again?

 3   Q. The question is this: When he came and visited you, he was the
     first person to come and visit you, wasn’t he?
 4
     A. The first? I don’t know if he was the first person but he did come
 5   visit me.

 6   Q. And when you were talking with him, is there any reason that you
     didn’t want to talk with him openly about the case at this point?
 7
     A. Well, I knew I can’t discuss my - - my case, you know, because
 8   everything is being recorded so I can’t remember what I said.

 9   Q. Why do you care if you discuss the case if the phone call is
     recorded? Why does it matter?
10
     [DEFENSE COUNSEL]: Your Honor, I am going to interpose an
11   objection and ask to approach.

12   THE COURT: All right.

13   (An unreported bench conference was held between the Court and
     counsel at the bench.)
14
     Q. [PROSECUTOR:] This is a visit when he comes, sits down on
15   the other side of the glass with you. Is that correct?

16   A. Yes.

17   Q. And you are on the other side, and you guys are looking at each
     other face to face?
18
     A. Yes.
19
     Q. This is not a phone call from the jail to Texas. Is that right?
20
     A. Yes.
21
     Q. You know when you are talking to him that the calls are recorded.
22   Right?

23   A. Yes.

24   Q. And you have been telling us all morning that, you know, you
     didn’t do anything wrong in this case. Right?
25
     A. Yes.
26
     Q. You were framed, what have you. Did you have any reluctance
27   to talk with Jake openly about the facts of your case at that point?

28   A. I don’t understand your question.
                                        15
 1                  Q. Is there any reason in your mind that you didn’t want to discuss
                    with Jake what had happened in 1991?
 2
                    A. I just know I am not supposed to say anything over the phone so
 3                  I am not going to say anything over the phone or, you know …

 4                  Q. My question really is this: Were you concerned about talking with
                    Jake about what happened in 1991? Were you concerned with
 5                  talking with him about it?

 6                  A. I don’t know.

 7   (4 RT 1140-44.)

 8          Assuming for the sake of argument that Doyle error occurred, the state court’s

 9   determination is not unreasonable.

10          Where Doyle error is found, or as here, is assumed, petitioner is not entitled to relief

11   unless he can show the error produced a “substantial and injurious effect or influence in

12   determining the jury’s verdict.” Brecht, 507 U.S. at 622. Specifically, the undersigned considers

13   the extent of the comments, whether an inference of guilt from silence was stressed to the jury,

14   and other evidence suggesting petitioner’s guilt. Velarde-Gomez, 269 F.3d at 1034.

15          Here, the prosecutor’s questions at issue during the cross-examination of petitioner

16   spanned just about four pages of more than 100 pages of petitioner’s testimony at trial. (4 RT

17   1066-170, 1174-75.) That is not extensive. Further, a review of the prosecutor’s closing

18   argument reveals no mention is made of petitioner’s silence giving way to an inference of guilt.

19   (5 RT 1220-66, 1300-13.) Finally, the extent of other evidence suggesting petitioner’s guilt is

20   considerable. For example, the record establishes that petitioner was identified as the shooter. (1

21   RT 126, 129-32, 149-50, 160, 166, 171, 173; 2 RT 596-97; 3 RT 603, 694-99, 717-18, 741, 746,

22   757, 770, 878-80, 883; 4 RT 980.) Petitioner’s family owned a vehicle matching the description

23   of the vehicle described by witnesses as containing a passenger shooting at people standing

24   outside the Craven Club. (1 RT 142, 158-59, 249-53, 298-300; 2 RT 301-03, 322-29, 382-84; 3

25   RT 738, 806, 816-17, 871, 892, 896; 4 RT 1066, 1104, 1189.) That vehicle was then painted

26   another color shortly after the shooting. (3 RT 897-900; 4 RT 901, 1098, 1191-93.) And

27   petitioner fled California, knowing he was wanted for these crimes, eluding capture for about two

28   decades by living in Pennsylvania. (3 RT 894-896; 4 RT 903-04, 907-08, 933-34, 942, 983-84,
                                                       16
 1   1070-72, 1107, 1110, 1130-31, 1137, 1152, 1155.)

 2          In denying petitioner's claims, the California Supreme Court reasonably could have

 3   determined that Petitioner was not prejudiced from the prosecutor’s isolated questions violating

 4   petitioner’s right to remain silent. Cf. Brecht, 507 U.S. at 638 (holding Doyle error was harmless

 5   when prosecutor's references to post-Miranda silence comprised only two pages of lengthy

 6   transcript and evidence of guilt was weighty, if not overwhelming) & Hurd, 619 F.3d at 1090

 7   (finding Doyle error was not harmless when prosecutor argued defendant's post-Miranda silence

 8   extensively in opening statement and closing argument). Under the facts of this case, the state

 9   court's decision was not “so lacking in justification that there was an error well understood and

10   comprehended in existing law beyond any possibility for fair-minded disagreement.” Richter,

11   562 U.S. at 103.

12          In sum, the state court's decision was not contrary to, or an unreasonable application of,

13   clearly established Supreme Court authority. 28 U.S.C. § 2254. This claim should be denied.

14          B. Evidentiary Error

15          Petitioner claims that the trial court committed prejudicial error and violated constitutional

16   rights to due process and a fair trial when it permitted the prosecution to introduce evidence of

17   petitioner’s brother’s arrest in Pennsylvania. (ECF No. 1 at 10-11 [ground two]; ECF No. 17 at

18   20-24.) Relatedly, petitioner argues there was no foundational showing of the required

19   preliminary fact prior to the admission of the challenged evidence. (ECF No. 1 at 15-16 [ground

20   four]; ECF No. 17 at 20-24.) Respondent argues the claims are procedurally barred in the first
21   instance, and, in any event, the state court’s determination was reasonable, precluding the relief

22   sought. (ECF No. 12 at 27-31.)

23          The last reasoned rejection of petitioner’s claims is the decision of the California Court of

24   Appeal for the Third Appellate District on petitioner’s direct appeal. The state court addressed

25   this claim as follows:

26                  Defendant also asserts various challenges to the admission of
                    evidence relating to his brother's arrest in 1994. The prosecution
27
                    offered the challenged evidence to show consciousness of guilt and
28                  “an active and continual pattern of flight.” Defendant argues the trial
                                                       17
 1   court erred in admitting the evidence because the prosecution did not
     establish the preliminary fact that defendant knew of his brother's
 2   arrest.
 3
     Although all relevant evidence is admissible, “‘[s]ometimes the
 4   relevance of evidence depends on the existence of a preliminary
     fact.’” (People v. Cottone (2013) 57 Cal.4th 269, 283.) If the
 5   relevance of proffered evidence depends on the existence of a
     preliminary fact, the proponent of the proffered evidence must
 6   produce evidence as to the existence of the preliminary fact.
     (Evid.Code, § 403.) The jury makes the final determination on the
 7
     question of whether the preliminary fact exists. (People v. Lucas
 8   (1995) 12 Cal.4th 415, 466.) But the trial court determines whether
     the evidence of the preliminary fact is sufficient to allow a reasonable
 9   jury to conclude that it is more probable than not that the preliminary
     fact exists. (Ibid.; People v. Herrera (2000) 83 Cal.App.4th 46, 61.)
10   The trial court excludes the proffered evidence under Evidence Code
11   section 403 only if it finds that the showing of the preliminary fact
     “‘“is too weak to support a favorable determination by the jury.”’”
12   (Cottone, supra, 57 Cal.4th at pp. 283–284.) We review a trial court's
     ruling on the sufficiency of the foundational evidence for a
13   preliminary fact under an abuse of discretion standard. (People v.
     Tafoya (2007) 42 Cal.4th 147, 165; Lucas, supra, 12 Cal.4th at p.
14   466.) Under that standard, we will not disturb the trial court's ruling
15   except on a showing that the trial court exercised its discretion in an
     arbitrary, capricious, or patently absurd manner that resulted in a
16   manifest miscarriage of justice. (People v. Rodriguez (1999) 20
     Cal.4th 1, 9–10.)
17
     The prosecutor in this case offered to prove the following with regard
18   to the arrest of defendant's brother Thieu. Thieu was arrested in
     Delaware in 1994 for the October 25, 1991 murders. Thieu told
19
     police his name was Ricky Tran. Defendant's wife was present during
20   Thieu's arrest. At that time, defendant and his wife lived one block
     from Thieu. The trial court concluded the jury could reasonably infer
21   that defendant learned of his brother's arrest in 1994 based on the
     presence of defendant's wife during Thieu's arrest and the proximity
22   of defendant's residence to the location of Thieu's arrest.
23
     Defendant's trial counsel argues there is no evidence that defendant
24   knew of his brother's arrest and thus no preliminary fact to support
     the relevance of the challenged evidence. But the trial court ruled the
25   jury could infer knowledge based on the evidence presented.
     Defendant challenges the sufficiency of that evidence on appeal, but
26   he did not assert such a challenge in the trial court. We do not
     consider claims raised for the first time on appeal. (Cowan, supra, 50
27
     Cal.4th at pp. 476–477; Partida, supra, 37 Cal.4th at p. 434–435.) In
28   any event, a jury could reasonably find from the prosecutor's offer of
                                        18
 1   proof that it was more likely than not true that defendant learned of
     Thieu's arrest in 1994. Accordingly, the trial court did not abuse its
 2   discretion in admitting the evidence concerning Thieu's arrest.
 3   Although not a basis for our conclusion, we observe that defendant
     testified he found out Thieu was arrested on a warrant for the
 4   Sacramento murders but did not contact the police because defendant
     did not want to turn himself in.
 5
     Defendant also challenges the admission of evidence of Thieu's
 6   arrest on relevance grounds. He says the evidence of Thieu's arrest
     was irrelevant because it was undisputed that defendant fled
 7
     California and remained at large until 2010. This argument is
 8   forfeited by defendant's failure to raise it in the trial court.
     (Evid.Code, § 353; Cowan, supra, 50 Cal.4th at pp. 476–477;
 9   Partida, supra, 37 Cal.4th at p. 434435.) Defendant's trial counsel
     stated in the trial court that defendant would not dispute that
10   defendant knew he was wanted for murder and fled California in
11   1991. But the statement was made in the context of arguing that
     evidence relating to Thieu's arrest was unduly prejudicial. Defendant
12   did not object to the evidence relating to Thieu's arrest on relevance
     grounds. He argued instead that whatever relevance existed was
13   outweighed by the danger of undue prejudice.
14   Defendant also argues on appeal that evidence of Thieu's arrest was
     unduly prejudicial because it permitted the prosecutor to introduce
15
     evidence of defendant's bad character. Again, defendant did not raise
16   this argument in the trial court. Defendant argued in the trial court
     that evidence of Thieu's arrest was prejudicial because it involved
17   deceitful conduct by Thieu, not defendant, and because defendant
     will not dispute that he knew he was wanted for murder and fled
18   California in 1991. Defendant did not preserve his appellate claim
     for review. In any case, this argument fails on the merits. Even if
19
     were we to conclude that the trial court erred in admitting the
20   challenged evidence, any possible error would not require reversal of
     the judgment because defendant has not shown it is reasonably
21   probable he would have obtained a more favorable result at trial in
     the absence of the error. (People v. Marks (2003) 31 Cal.4th 197,
22   226–227 [we review error in admitting evidence under ordinary rules
23   of evidence like Evidence Code section 352 under the reasonable
     probability standard of People v. Watson (1956) 46 Cal.2d 818].) As
24   we have explained, the evidence supporting the conviction is strong.
     There was other evidence that defendant fled California and evaded
25   police capture for about 18 years. And defendant did not object to the
     other evidence indicating his consciousness of guilt.
26
     In addition, the trial court instructed the jury that evidence of flight
27
     cannot prove guilt by itself. The jury was instructed on the
28   prosecution's burden of proof and the required findings for murder,
                                        19
 1                  murder in the first degree, and attempted murder. The trial court told
                    the jury not to let bias or prejudice influence its decision and to
 2                  decide the facts based only on evidence presented in the courtroom.
 3                  Upon defendant's request, the trial court also twice admonished the
                    jury that it could not use evidence about Thieu's deceit against
 4                  defendant. The trial court told the jury that evidence of Thieu's arrest
                    was admitted for the limited purpose of establishing whether
 5                  defendant knew he was wanted for the 1991 homicides. The trial
                    judge said whether defendant knew he was wanted for those
 6                  homicides was a question of fact for the jury to decide. We presume
 7                  the jury followed the trial court's instructions. (People v. Avila (2006)
                    38 Cal.4th 491, 574.)
 8

 9   (People v. Tran, LD 11 at 11-14.)
10                  Procedural Bar
11           Respondent asserts petitioner’s claim is barred by the contemporaneous objection rule.
12   (ECF No. 12 at 29.)
13           As a general rule, “[a] federal habeas court will not review a claim rejected by a state
14   court ‘if the decision of [the state] court rests on a state law ground that is independent of the
15   federal question and adequate to support the judgment.’” Walker v. Martin, 562 U.S. 307, 314
16   (2011) (quoting Beard v. Kindler, 558 U.S. 53 (2009)). However, a reviewing court need not
17   invariably resolve the question of procedural default prior to ruling on the merits of a claim.
18   Lambrix v. Singletary, 520 U.S. 518, 524-25 (1997); see also Franklin v. Johnson, 290 F.3d 1223,
19   1232 (9th Cir. 2002) (“Procedural bar issues are not infrequently more complex than the merits
20   issues presented by the appeal, so it may well make sense in some instances to proceed to the
21   merits if the result will be the same”). Where deciding the merits of a claim proves to be less
22   complicated and less time-consuming than adjudicating the issue of procedural default, a court
23   may exercise discretion in its management of the case to reject the claim on the merits and forgo
24   an analysis of procedural default. See Franklin, 290 F.3d at 1232 (citing Lambrix, 520 U.S. at
25   525).
26           In Melendez v. Pliler, 288 F.3d 1120 (9th Cir. 2002), the Ninth Circuit concluded that
27   California’s contemporaneous objection rule has been consistently applied “when a party has
28
                                                        20
 1   failed to make any objection to the admission of evidence.” Id. at 1125, citing Garrison v.

 2   McCarthy, 653 F.2d 374, 377 (9th Cir. 1981). California’s rule requiring a contemporaneous

 3   objection to preserve issues for appeal has been deemed to be independent and adequate to bar

 4   federal review of constitutional claims. See Fairbank v. Ayers, 650 F.3d 1243, 1256 (9th Cir.

 5   2011) (finding that California’s contemporaneous objection rule was independent and adequate to

 6   bar federal review when a party fails to object to the admission of evidence); see also Inthavong

 7   v. Lamarque, 420 F.3d 1055, 1058 (9th Cir. 2005).

 8          Although it appears petitioner’s objections to the evidence at issue may not have been

 9   preserved for purposes of appeal, here, for purposes of expediency, the undersigned elects to

10   proceed to the merits of petitioner’s claim rather than address the asserted procedural bar.

11                  Relevant Background

12          During the trial, and outside the presence of the jury, the following occurred:

13                          [THE COURT]: I did receive and review the prosecutor’s
                    offer of proof regarding evidence in connection with the defendant’s
14                  brother’s arrest in 1994.
15                         Have you had an opportunity to review that, [defense
                    counsel]?
16
                            [DEFENSE COUNSEL]: I have, Your Honor.
17
                            THE COURT: [¶] So the People intend to show that at the
18                  time of Thieu Tran’s arrest in 1994, the defendant’s wife was present
                    and that Thieu Tran lived approximately one block away from Ricky
19                  Tran and his wife.
20                          That’s offered as proof in order to permit the inference that
                    the defendant - - I guess if he did not know before then, he certainly
21                  would have learned from his brother’s arrest the fact that he was
                    wanted in connection with the 1991 murders.
22
                           He did not come forward to turn himself in or identify himself
23                  to law enforcement. Thus, his continued, the prosecution argues,
                    continued flight evidences a consciousness of guilt.
24
                            In our chambers discussion, [defense counsel], you argued
25                  that any probative value was outweighed by the risk of prejudice
                    since this conduct was on the part of defendant’s brother.
26
                            First of all, … do [the People] wish to be heard any further?
27
                            [PROSECUTOR]: No.
28
                                                       21
 1                          THE COURT: [Defense counsel]?

 2                          [DEFENSE COUNSEL]: Yes. [¶] It is prejudicial because
                    of the deceitful conduct by the brother. There is no evidence
 3                  whatsoever that Ricky Tran even knew that his brother was arrested.
                    There is no evidence that Ricky Tran knew that his brother would do
 4                  this on his behalf.

 5                          THE COURT: [The prosecutor] is arguing that because they
                    lived a short distance apart at the time and the fact that the
 6                  defendant’s wife certainly knew of the arrest, that the inference is
                    that the defendant knew about it, which I think is a reasonable
 7                  inference.

 8                          Of course, it is up to the jury to decide whether or not to draw
                    that inference and what weight to give it.
 9
                           [DEFENSE COUNSEL]: Right, but whatever relevant,
10                  marginal relevant evidence there is, it’s to me outweighed by the
                    prejudice and - -
11
                            [¶]-[¶]
12
                            THE COURT: … I am going to find that the evidence is
13                  probative. It is not substantially outweighed by the risk of prejudice.
                    In fact, I don’t see that there is any prejudice. This is going to the
14                  fact that the deceit was by the defendant’s brother.

15                          If you request, [defense counsel], I would admonish the jury
                    not to hold defendant’s Tran’s brother’s deceit against the defendant.
16                  They cannot consider this evidence for that purpose.

17                         [DEFENSE COUNSEL]: If you just said that at the time the
                    evidence is presented, I would be satisfied.
18
                            THE COURT: Well, that’s what I will do then.
19

20   (3 RT 887-91.)

21                  Relevant Legal Standards

22          A state court’s admission of evidence under state evidentiary law will form the basis for

23   federal habeas relief only where the evidentiary ruling “so fatally infected the proceedings as to

24   render them fundamentally unfair” in violation a petitioner’s due process rights. Jammal v. Van

25   de Kamp, 926 F.2d 918, 919 (9th Cir. 1991). “[F]ailure to comply with the state’s rules of

26   evidence is neither a necessary nor a sufficient basis for granting habeas relief.” Id.

27          The United States Supreme Court has “defined the category of infractions that violate

28   ‘fundamental fairness’ very narrowly.” Dowling v. United States, 493 U.S. 342, 352 (1990). The
                                                       22
 1   high court “has made very few rulings regarding the admission of evidence as a violation of due

 2   process.” Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009).

 3          Moreover, the Supreme Court “has not yet made a clear ruling that admission of irrelevant

 4   or overtly prejudicial evidence constitutes a due process violation sufficient to warrant issuance of

 5   the writ.” Holley, 568 F.3d at 1101 (citing Carey v. Musladin, 549 U.S. at 77). In the absence of

 6   clearly established law that admission of even overtly prejudicial evidence constitutes a due

 7   process violation, the court cannot conclude that the state court’s ruling was an “unreasonable

 8   application.” Id. A federal court is “without power” to grant a habeas petition based solely on

 9   the admission of evidence. Id.

10          Even setting aside the issue of clearly established federal law, “[a] habeas petitioner bears

11   a heavy burden in showing a due process violation based on an evidentiary decision.” Boyde v.

12   Brown, 404 F.3d 1159, 1172 (9th Cir. 2005), as amended, 421 F.3d 1154 (9th Cir. 2005). Again,

13   “’[t]he admission of evidence does not provide a basis for habeas relief unless it rendered the trial

14   fundamentally unfair in violation of due process.’” Holley, 568 F.3d at 1101. “Only if there are

15   no permissible inferences the jury may draw from evidence can its admission violate due

16   process.” Alcala v. Woodford, 334 F.3d 862, 887 (9th Cir. 2003) (emphasis in original; citation

17   omitted); Houston v. Roe, 177 F.3d 901, 910 n.6 (9th Cir. 1999). “Even then, the evidence must

18   ‘be of such quality as necessarily prevents a fair trial.’” Jammal v. Van de Kamp, 926 F.2d at 920

19   (citation omitted). That can only occur if the admission of the evidence had a “’substantial and

20   injurious effect or influence in determining the jury’s verdict. Brecht, 507 U.S. at 623.
21                  Analysis

22          Petitioner is not entitled to habeas relief because United States Supreme Court precedent

23   does not clearly establish that admission of this type of evidence violates due process. See

24   Holley, 568 F.3d at 1101.

25          Nevertheless, the state court reasonably concluded the trial court’s determination as to the

26   preliminary fact that petitioner had knowledge of his brother’s arrest was without error because
27   the jury could have reasonably inferred that knowledge from the evidence proffered. Alcala v.

28   Woodford, 334 F.3d at 887.
                                                       23
 1             And, even assuming for the sake of argument the evidence was erroneously admitted,

 2   petitioner has not met his burden. As noted earlier in these findings, there was other evidence of

 3   petitioner having fled California in the wake of the shooting, as well as the manner in which he

 4   eluded capture for nearly two decades relevant to his consciousness of guilt. (See 3 RT 894-96; 4

 5   RT 903-04, 907-08, 933-34, 942, 983-84.) Hence, evidence concerning his brother’s arrest would

 6   not have had a substantial and injurious effect on the jury’s verdict finding petitioner guilty of the

 7   crimes. Brecht, 507 U.S. at 623. Petitioner did not meet his heavy burden to prove the admission

 8   of this evidence resulted in an unfair trial. Boyde v. Brown, 404 F.3d at 1172; Jammal v. Van de

 9   Kamp, 926 F.2d at 920.

10             The state court’s decision was not contrary to, or an unreasonable application of, clearly

11   established Supreme Court authority. 28 U.S.C. § 2254. Therefore, this claim should be denied.

12   VI. Conclusion

13             Accordingly, IT IS HEREBY RECOMMENDED that petitioner's application for a writ of

14   habeas corpus be denied.

15             These findings and recommendations are submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

17   after being served with these findings and recommendations, any party may file written

18   objections with the court and serve a copy on all parties. Such a document should be captioned

19   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

20   he shall also address whether a certificate of appealability should issue and, if so, why and as to
21   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

22   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

23   § 2253(c)(3). Any response to the objections shall be filed and served within fourteen days after

24   service of the objections. The parties are advised that failure to file objections within the

25   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

26   F.2d 1153 (9th Cir. 1991).
27   Dated: February 11, 2020
     tran1925.157
28
                                                         24
